DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111, dated February 12, 2021 in response to a non-final office action. Claims 1, 8, 12, and 15 have been amended, claims 7, 14, and 20 have been cancelled, and no new claims are added.  Claims 1-6, 8-13, and 15-19 are subject to examination and have been examined.

Acknowledgement is made to the Applicant’s amendment to claim 12 to obviate previous objection in regard to grammar. The previous objection to said claim is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1-4, 6, 8-11, 13, and 15-18 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (hereafter Syed) US Patent Publication 2007/0280135 A1 in view of Asveren, et al. (hereafter Asveren) US Patent 10819755 B1, and in further view of Coffell, et al. (hereafter Coffell) US Patent Publication 2004/0085961.

Regarding Claim 1, Syed teaches A method of using enhanced connectivity in session setup, the method comprising: multicasting a solicitation message,  (Syed: [0004, Fig. 2] "Referring to FIG. 2, where a neighbor is being contacted but the cache entry does not yet exist, the entry status is "incomplete" while multicast neighbor solicitation(s) are sent"),
and in response, receiving one or more addresses in an advertisement message; (Syed: [0002] Neighbor advertisement messages typically contain a link layer address by which the node can be reached and other information that may be used by neighboring nodes, including suggested settings for various parameters");
probing (neighbor solicitation) the one or more addresses in the advertisement message to determine if each of the one or more addresses is reachable: (Syed: [0048, Fig. 6] "at step 507, a neighbor solicitation (NS) message is sent");
if the address is reachable, then adding the address to a reachable list (neighbor cache);  (Syed: [0048, Fig. 6] "At step 509, the process waits a predetermined length of time for a response to the neighbor solicitation and if a solicited neighbor advertisement (Sol NA) is received, the state of the entry changes from incomplete to "reachable" at step 511", where [0003] "IPv6 compliant nodes also use neighbor solicitation and neighbor advertisement messages to monitor the reachability of neighboring nodes and to maintain a record of each neighbor's reachability, which is typically recorded in a neighbor cache");
if the address is not reachable, then skipping the address; (Syed: [0053, Fig. 6] "If no response is received within a predetermined wait time, the neighbor solicitation message may be resent a predetermined number of times, z, (which may have any value), after which if no response is received, the entry is deleted and the process passes to the "No Entry Exists" state 501").
Syed teaches multicasting a solicitation message, receiving one or more addresses in an advertisement message, probing the addresses in the advertisement message to determine if they are reachable, if the address is reachable, then adding the address to a reachable list, else skipping the address.  However, Syed does not teach receiving a communication session request that includes an offeror’s candidate list; prioritizing the offeror’s candidate list based on the reachable list to generate a prioritized offeror's candidate list; selecting at least one address from the prioritized offeror’s candidate list; generating and transferring an answerer's candidate list; and transferring media over the at least one address selected from the prioritized offeror’s candidate list. 
However, Asveren does teach receiving a communication session request that includes an offeror' s candidate list (Candidates-1,2); (Asveren:  [Col. 18, Lines 50-60, Fig. 5]  "In step S006, UE 1 302 generates Session Initiation Protocol (SIP) Invite message 5010 to establish a data session, e.g., RTP media session, with UE 2 360...The SIP Invite message 5010 includes a SDP offer message 5012 including the following ICE attributes: Candidate-1: M, Candidate-2:N, Username-A, Password-A");
prioritizing the offeror’s candidate list based on the reachable list (tested for connectivity) to generate a prioritized offeror's candidate list; (Asveren: [Col. 14, Lines 63-67]"The set of candidate transport address combinations in this example include: (M, SBC-IP-2) and (N, SBC-IP-2). The set of candidate transport addresses may, and in some embodiments is prioritized", and (6) "ICE is implemented by including these candidate addresses/ports (IP addresses and ports) in Session Description Protocol (SDP) offers and answers which may be, and sometimes are, included in SIP messages. These candidate IP address/port pair combinations are then tested for connectivity by peer-to-peer connectivity checks");
selecting at least one address from the prioritized offeror’s candidate list; (Asveren: [Col. 14, Lines 17-27, Fig. 4]"In step 436, SBC 330 generates SIP 18X response message 440 in response to the SIP Invite message 410. The SIP 18X response message 440 includes SDP answer message 442 which is the answer to SDP offer message 412. The SDP answer message 442 includes the following ICE attributes: Candidate-1: SBC-O-Proxy, Candidate-2: SBC-P-Proxy, Username-T, Password-T. The Candidate-1: SBC-O-Proxy attribute identifies a first candidate source IP address and port number pair upon which the recipient should perform connectivity checks for establishing a data session with SBC 330");
generating and transferring an answerer's candidate list; (Asveren: [Col. 14, Lines 17-27, Fig. 4] "In step 436, SBC 330 generates SIP 18X response message 440 in response to the SIP Invite message 410. The SIP 18X response message 440 includes SDP answer message 442 which is the answer to SDP offer message 412. The SDP answer message 442 includes the following ICE attributes: Candidate-1: SBC-O-Proxy, Candidate-2: SBC-P-Proxy, Username-T, Password-T. The Candidate-1: SBC-O-Proxy attribute identifies a first candidate source IP address and port number pair upon which the recipient should perform connectivity checks for establishing a data session with SBC 330");
and transferring media over the at least one address selected from the prioritized offeror’s candidate list. (Asveren: [Col. 17, Lines 8-11, Fig. 4 ] "In step 496, SBC 330 transmits from I/O interface transmitter with transport address SBC-M-Proxy the session data message 497 to UE 2 360 transport address O. Operation proceeds from step 496 to step 498").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Syed to include the teachings of Asveren in order to receive, prioritize, and select addresses from a list of candidate addresses (Asveren:  [Col. 18, Lines 50-60, Col. 14, Lines 63-67], and Col. 17, Lines 8-11]). 
Continuing, the combination of Syed and Asveren teaches prioritizing the offeror' s candidate list based on the reachable list, but does not explicitly teach wherein prioritizing the offeror's candidate list based on the reachable list comprises giving addresses with prefixes matching prefixes in the reachable list a highest priority.
However, Coffell does teach wherein prioritizing the offeror's candidate list based on the reachable list (L1) comprises giving addresses with prefixes matching prefixes in the reachable list a highest priority (L3); (Coffell: [0099-0102, Fig. 7] "At step 715, the node reads its configured summary [reachable] addresses into a list...that list is referred to as list "L2". At step 720, the node orders the items in summary address list L2 according to a priority. In one or more embodiments, the items are ordered according to priority of address prefix length, from longest to shortest, internal or external. At step 725, the first item is selected from the ordered summary address list L2. At step 730, the selected summary address list item is compared to the reachable addresses in reachable address list L1, and all unmarked matching addresses in list L1 that match the selected summary address item are identified at step 735. A "matching" address is one that matches the reachability class (internal or exterior) and the prefix or address specified in the summary address list item...At step 740, a determination is made as to whether any matching address(es) in list L1 were identified at step 735...If any matching address(es) are found at step 740, a list (designated list "L3 "in FIG. 7) containing those matching address(es) is created at step 752" where it is interpreted L3 contains reachable addresses ordered by priority).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Syed and Asveren to include the teachings of Coffell in order to prioritize a reachable candidate list by prefix (Coffell: [0099-0102]).

Regarding Claim 2, The method of claim 1, the combination of Syed, Asveren, and Coffell teaches further comprising: periodically (i.e. after reachable time expires) probing addresses (solicitation message) in the reachable list to determine if each of the addresses is reachable: (Syed: [0051, Fig. 6] "The entry remains in the reachable state for the predetermined reachable time, as indicated by step 523, and once the time has expired, the process passes to step 525 where a decision is made as to whether the state of the entry should proceed to the "advanced probe" state at step, 527 or proceed to the "stale" state at step 519. If the "advanced probe" state is selected, a neighbor solicitation message is sent to the neighbor at step 529");
if the address is reachable, then keeping the address in the reachable list;  (Syed: [0051, Fig. 6] "The process waits for a response to the neighbor solicitation at step 531, and if a solicited neighbor advertisement is received, the state of the entry changes from "advanced probe" to "reachable" at step 511");
if the address is not reachable, then skipping the address.  (Syed: [0051, Fig. 6] "On the other hand, if no solicited neighbor advertisement is received, nor any other indication that the neighbor is reachable, the neighbor solicitation message may be resent and a response awaited a certain number of times as indicated by step 533, where "y" can have any value. If, after the last attempt, no response is received, the entry is deleted and the process passes to the "No Entry Exists" state as indicated at step 501").

Regarding Claim 3, The method of claim 1, the combination of Syed, Asveren, and Coffell teaches further comprising: transferring the at least one address selected from the prioritized offeror's candidate list.  (Asveren: [Col. 14, Lines 17-27, Fig. 4] "In step 436, SBC 330 generates SIP 18X response message 440 in response to the SIP Invite message 410. The SIP 18X response message 440 includes SDP answer message 442 which is the answer to SDP offer message 412. The SDP answer message 442 includes the following ICE attributes: Candidate-1: SBC-O-Proxy, Candidate-2: SBC-P-Proxy, Username-T, Password-T. The Candidate-1: SBC-O-Proxy attribute identifies a first candidate source IP address and port number pair upon which the recipient should perform connectivity checks for establishing a data session with SBC 330").
The rational and motivation for adding this teaching of Asveren is the same as for Claim 1.

Regarding Claim 4, The method of claim 1, the combination of Syed, Asveren, and Coffell teaches wherein the communication session request comprises a SIP INVITE message. (Asveren: [Col. 25, Lines 63-67, Fig. 11A] " The first initial offer message may be, and in some embodiments is, a SIP Invite message including a SDP offer message including ICE candidate addresses for establishing a data/media session").
The rational and motivation for adding this teaching of Asveren is the same as for Claim 1.

Regarding Claim 6, The method of claim 1, the combination of Syed, Asveren, and Coffell teaches wherein the communication session request is for a request for a Voice Over Internet Protocol (VoIP) session.  (Asveren: [Col. 12, Lines 55-65, Fig. 4] "In step 406, UE 1 302 generates Session Initiation Protocol (SIP) Invite message 410 to establish a data session, e.g., RTP media session, with UE 2 360. The data session may be, and in some embodiments is, an audio data session for a VOIP call").
The rational and motivation for adding this teaching of Asveren is the same as for Claim 1.

Regarding Claim 8, Syed teaches A device using enhanced connectivity for session setup, (Asveren: [Col. 1, Lines 8-11, Fig. 4, border controller] "The present invention relates to communications apparatus, systems, and methods for preventing and/or minimizing session data clipping when implementing the Interactive Connectivity Establishment (ICE) protocol procedures"),
the device (node) comprising: a transceiver (Fig, 4, interface 303) configured to multicast a solicitation message, (Syed: [0002] Neighbor advertisement messages typically contain a link layer address by which the node can be reached and other information that may be used by neighboring nodes, including suggested settings for various parameters");
and in response, to receive one or more addresses in an advertisement message; (Syed: [0002] Neighbor advertisement messages typically contain a link layer address by which the node can be reached and other information that may be used by neighboring nodes, including suggested settings for various parameters");
the transceiver configured to probe (neighbor solicitation) the one or more addresses in the advertisement message to determine if each of the one or more addresses is reachable: (Syed: [0048, Fig. 6] "at step 507, a neighbor solicitation (NS) message is sent");
if the address is reachable, then a processor (Fig. 4, 307) configured to add the address to a reachable list (neighbor cache);  (Syed: [0048, Fig. 6] "At step 509, the process waits a predetermined length of time for a response to the neighbor solicitation and if a solicited neighbor advertisement (Sol NA) is received, the state of the entry changes from incomplete to "reachable" at step 511", where [0003] "IPv6 compliant nodes also use neighbor solicitation and neighbor advertisement messages to monitor the reachability of neighboring nodes and to maintain a record of each neighbor's reachability, which is typically recorded in a neighbor cache");
if the address is not reachable, then the processor configured to skip the address; (Syed: [0053, Fig. 6] "If no response is received within a predetermined wait time, the neighbor solicitation message may be resent a predetermined number of times, z, (which may have any value), after which if no response is received, the entry is deleted and the process passes to the "No Entry Exists" state 501").
Syed teaches a node multicasting a solicitation message, receiving one or more addresses in an advertisement message, probing the addresses in the advertisement message to determine if they are reachable, if the address is reachable, then adding the address to a reachable list, else skipping the address.  However, Syed does not explicitly teach A device using enhanced connectivity for session setup, the transceiver configured to receive a communication session request that includes an offeror' s candidate list; the processor configured to prioritize the offeror' s candidate list based on the reachable list to generate a prioritized offeror's candidate list; the processor configured to select at least one address from the prioritized offeror' s candidate list; the processor configured to generate an answerer's candidate list; the transceiver configured to transfer an answerer's candidate list; and the transceiver configured to transfer media over the at least one address selected from the prioritized offeror' s candidate list. 
However, Asveren does teach A device using enhanced connectivity for session setup, (Asveren: [Col. 1, Lines 7-11, Fig. 4, border controller)  "The present invention relates to communications apparatus, systems, and methods for preventing and/or minimizing session data clipping when implementing the Interactive Connectivity Establishment (ICE) protocol procedures"),
 the transceiver configured to receive a communication session request that includes an offeror' s candidate list (Candidates-1,2); (Asveren:  [Col. 18, Lines 50-60, Fig. 5]  "In step S006, UE 1 302 generates Session Initiation Protocol (SIP) Invite message 5010 to establish a data session, e.g., RTP media session, with UE 2 360...The SIP Invite message 5010 includes a SDP offer message 5012 including the following ICE attributes: Candidate-1: M, Candidate-2:N, Username-A, Password-A");
the processor configured to select at least one address from the prioritized offeror' s candidate list; (Asveren: [Col. 14, Lines 17-27, Fig. 4] "In step 436, SBC 330 generates SIP 18X response message 440 in response to the SIP Invite message 410. The SIP 18X response message 440 includes SDP answer message 442 which is the answer to SDP offer message 412. The SDP answer message 442 includes the following ICE attributes: Candidate-1: SBC-O-Proxy, Candidate-2: SBC-P-Proxy, Username-T, Password-T. The Candidate-1: SBC-O-Proxy attribute identifies a first candidate source IP address and port number pair upon which the recipient should perform connectivity checks for establishing a data session with SBC 330");
the processor configured to generate an answerer's candidate list; (Asveren: [Col. 14, Lines 17-27, Fig. 4] “In step 436, SBC 330 generates SIP 18X response message 440 in response to the SIP Invite message 410. The SIP 18X response message 440 includes SDP answer message 442 which is the answer to SDP offer message 412. The SDP answer message 442 includes the following ICE attributes: Candidate-1: SBC-O-Proxy, Candidate-2: SBC-P-Proxy, Username-T, Password-T. The Candidate-1: SBC-O-Proxy attribute identifies a first candidate source IP address and port number pair upon which the recipient should perform connectivity checks for establishing a data session with SBC 330");
the transceiver configured to transfer the answerer's candidate list; (Asveren: [Col. 17, Lines 8-11, Fig. 4 ] "In step 496, SBC 330 transmits from I/O interface transmitter with transport address SBC-M-Proxy the session data message 497 to UE 2 360 transport address O. Operation proceeds from step 496 to step 498").
and the transceiver configured to transfer media over the at least one selected address from the prioritized offeror’s candidate list.  (Asveren: [Col. 17, Lines 8-11, Fig. 4 ] "In step 496, SBC 330 transmits from I/O interface transmitter with transport address SBC-M-Proxy the session data message 497 to UE 2 360 transport address O. Operation proceeds from step 496 to step 498"). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Syed to include the teachings of Asveren in order to receive, prioritize, and select addresses from a list of candidate addresses (Asveren:  [Col. 18, Lines 50-60, Col. 14, Lines 63-67], and Col. 17, Lines 8-11]). 
Continuing, the combination of Syed and Asveren teaches prioritizing the offeror' s candidate list based on the reachable list, but does not explicitly teach wherein prioritizing the offeror's candidate list based on the reachable list comprises giving addresses with prefixes matching prefixes in the reachable list a highest priority.
However, Coffell does teach wherein prioritizing the offeror's candidate list based on the reachable list (L1) comprises giving addresses with prefixes matching prefixes in the reachable list a highest priority (L3); (Coffell: [0099-0102, Fig. 7] "At step 715, the node reads its configured summary [reachable] addresses into a list...that list is referred to as list "L2". At step 720, the node orders the items in summary address list L2 according to a priority. In one or more embodiments, the items are ordered according to priority of address prefix length, from longest to shortest, internal or external. At step 725, the first item is selected from the ordered summary address list L2. At step 730, the selected summary address list item is compared to the reachable addresses in reachable address list L1, and all unmarked matching addresses in list L1 that match the selected summary address item are identified at step 735. A "matching" address is one that matches the reachability class (internal or exterior) and the prefix or address specified in the summary address list item...At step 740, a determination is made as to whether any matching address(es) in list L1 were identified at step 735...If any matching address(es) are found at step 740, a list (designated list "L3 "in FIG. 7) containing those matching address(es) is created at step 752" where it is interpreted L3 contains reachable addresses ordered by priority).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Syed and Asveren to include the teachings of Coffell in order to prioritize a reachable candidate list by prefix (Coffell: [0099-0102]).

Regarding Claim 9, The device of claim 8, the combination of Syed, Asveren, and Coffell teaches further comprising: the transceiver configured to periodically (i.e. after reachable time expires) probing addresses (solicitation message) in the reachable list to determine if each of the addresses is reachable: (Syed: [0051, Fig. 6] "The entry remains in the reachable state for the predetermined reachable time, as indicated by step 523, and once the time has expired, the process passes to step 525 where a decision is made as to whether the state of the entry should proceed to the "advanced probe" state at step, 527 or proceed to the "stale" state at step 519. If the "advanced probe" state is selected, a neighbor solicitation message is sent to the neighbor at step 529");
if the address is reachable, then keeping the address in the reachable list;  (Syed: [0051, Fig. 6] "The process waits for a response to the neighbor solicitation at step 531, and if a solicited neighbor advertisement is received, the state of the entry changes from "advanced probe" to "reachable" at step 511");
if the address is not reachable, then skipping the address.  (Syed: [0051, Fig. 6] "On the other hand, if no solicited neighbor advertisement is received, nor any other indication that the neighbor is reachable, the neighbor solicitation message may be resent and a response awaited a certain number of times as indicated by step 533, where "y" can have any value. If, after the last attempt, no response is received, the entry is deleted and the process passes to the "No Entry Exists" state as indicated at step 501").

Regarding Claim 10, The device of claim 8, the combination of Syed, Asveren, and Coffell teaches further comprising: the transceiver configured to transfer the at least one address selected from the prioritized offeror's candidate list.  (Asveren: [Col. 14, Lines 17-27, Fig. 4] "In step 436, SBC 330 generates SIP 18X response message 440 in response to the SIP Invite message 410. The SIP 18X response message 440 includes SDP answer message 442 which is the answer to SDP offer message 412. The SDP answer message 442 includes the following ICE attributes: Candidate-1: SBC-O-Proxy, Candidate-2: SBC-P-Proxy, Username-T, Password-T. The Candidate-1: SBC-O-Proxy attribute identifies a first candidate source IP address and port number pair upon which the recipient should perform connectivity checks for establishing a data session with SBC 330").
The rational and motivation for adding this teaching of Asveren is the same as for Claim 8.

Regarding Claim 11, The device of claim 8, the combination of Syed, Asveren, and Coffell teaches wherein the communication session request comprises a SIP INVITE message. (Asveren: [Col. 25, Lines 63-67, Fig. 11A] " The first initial offer message may be, and in some embodiments is, a SIP Invite message including a SDP offer message including ICE candidate addresses for establishing a data/media session").
The rational and motivation for adding this teaching of Asveren is the same as for Claim 8.

Regarding Claim 13, The device of claim 8, the combination of Syed, Asveren, and Coffell teaches wherein the communication session request is for a request for a Voice Over Internet Protocol (VoIP) session.  (Asveren: [Col. 12, Lines 55-65, Fig. 4] "In step 406, UE 1 302 generates Session Initiation Protocol (SIP) Invite message 410 to establish a data session, e.g., RTP media session, with UE 2 360. The data session may be, and in some embodiments is, an audio data session for a VOIP call").
The rational and motivation for adding this teaching of Asveren is the same as for Claim 8.

Regarding Claim 15, Syed teaches multicasting a solicitation message,  (Syed: [0004, Fig. 2] "Referring to FIG. 2, where a neighbor is being contacted but the cache entry does not yet exist, the entry status is "incomplete" while multicast neighbor solicitation(s) are sent"),
and in response, receiving one or more addresses in an advertisement message; (Syed: [0002] Neighbor advertisement messages typically contain a link layer address by which the node can be reached and other information that may be used by neighboring nodes, including suggested settings for various parameters");
probing (neighbor solicitation) the one or more addresses in the advertisement message to determine if each of the one or more addresses is reachable: (Syed: [0048, Fig. 6] "at step 507, a neighbor solicitation (NS) message is sent");
if the address is reachable, then adding the address to a reachable list (neighbor cache);  (Syed: [0048, Fig. 6] "At step 509, the process waits a predetermined length of time for a response to the neighbor solicitation and if a solicited neighbor advertisement (Sol NA) is received, the state of the entry changes from incomplete to "reachable" at step 511", where [0003] "IPv6 compliant nodes also use neighbor solicitation and neighbor advertisement messages to monitor the reachability of neighboring nodes and to maintain a record of each neighbor's reachability, which is typically recorded in a neighbor cache");
if the address is not reachable, then skipping the address; (Syed: [0053, Fig. 6] "If no response is received within a predetermined wait time, the neighbor solicitation message may be resent a predetermined number of times, z, (which may have any value), after which if no response is received, the entry is deleted and the process passes to the "No Entry Exists" state 501").
Syed teaches multicasting a solicitation message, receiving one or more addresses in an advertisement message, probing the addresses in the advertisement message to determine if they are reachable, if the address is reachable, then adding the address to a reachable list, else skipping the address.  However, Syed does not teach A non-transitory computer-readable medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device cause the electronic device to implement a method for enhanced connectivity, comprising:…receiving a communication session request that includes an offeror' s candidate list; prioritizing the offeror' s candidate list based on the reachable list to generate a prioritized offeror's candidate list; selecting at least one address from the prioritized offeror' s candidate list; generating and transferring an answerer's candidate list; and transferring media over the at least one address selected from the prioritized offeror' s candidate list. 
However, Asveren does teach A non-transitory computer-readable medium storing one or more programs (Asveren: [Col. 42, Lines 8-22]), the one or more programs comprising instructions, which when executed by an electronic device (Asveren: Fig. 4, border controller) cause the electronic device to implement a method for enhanced connectivity, comprising: (Asveren: [Col. 1, Lines 8-11, Fig. 4, border controller] "The present invention relates to communications apparatus, systems, and methods for preventing and/or minimizing session data clipping when implementing the Interactive Connectivity Establishment (ICE) protocol procedures"), 
receiving a communication session request that includes an offeror' s candidate list (Candidates-1,2); (Asveren:  [Col. 18, Lines 50-60, Fig. 5]  "In step S006, UE 1 302 generates Session Initiation Protocol (SIP) Invite message 5010 to establish a data session, e.g., RTP media session, with UE 2 360...The SIP Invite message 5010 includes a SDP offer message 5012 including the following ICE attributes: Candidate-1: M, Candidate-2:N, Username-A, Password-A");
prioritizing the offeror’s candidate list based on the reachable list (tested for connectivity) to generate a prioritized offeror's candidate list; (Asveren: [Col. 14, Lines 63-67]"The set of candidate transport address combinations in this example include: (M, SBC-IP-2) and (N, SBC-IP-2). The set of candidate transport addresses may, and in some embodiments is prioritized", and (6) "ICE is implemented by including these candidate addresses/ports (IP addresses and ports) in Session Description Protocol (SDP) offers and answers which may be, and sometimes are, included in SIP messages. These candidate IP address/port pair combinations are then tested for connectivity by peer-to-peer connectivity checks");
selecting at least one address from the prioritized offeror’s candidate list; (Asveren: [Col. 14, Lines 17-27, Fig. 4]"In step 436, SBC 330 generates SIP 18X response message 440 in response to the SIP Invite message 410. The SIP 18X response message 440 includes SDP answer message 442 which is the answer to SDP offer message 412. The SDP answer message 442 includes the following ICE attributes: Candidate-1: SBC-O-Proxy, Candidate-2: SBC-P-Proxy, Username-T, Password-T. The Candidate-1: SBC-O-Proxy attribute identifies a first candidate source IP address and port number pair upon which the recipient should perform connectivity checks for establishing a data session with SBC 330");
generating and transferring an answerer's candidate list; (Asveren: [Col. 14, Lines 17-27, Fig. 4] "In step 436, SBC 330 generates SIP 18X response message 440 in response to the SIP Invite message 410. The SIP 18X response message 440 includes SDP answer message 442 which is the answer to SDP offer message 412. The SDP answer message 442 includes the following ICE attributes: Candidate-1: SBC-O-Proxy, Candidate-2: SBC-P-Proxy, Username-T, Password-T. The Candidate-1: SBC-O-Proxy attribute identifies a first candidate source IP address and port number pair upon which the recipient should perform connectivity checks for establishing a data session with SBC 330");
and transferring media over the at least one address selected from the prioritized offeror’s candidate list. (Asveren: [Col. 17, Lines 8-11, Fig. 4 ] "In step 496, SBC 330 transmits from I/O interface transmitter with transport address SBC-M-Proxy the session data message 497 to UE 2 360 transport address O. Operation proceeds from step 496 to step 498").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Syed to include the teachings of Asveren in order to receive, prioritize, and select addresses from a list of candidate addresses (Asveren:  [Col. 18, Lines 50-60, Col. 14, Lines 63-67], and Col. 17, Lines 8-11]). 
Continuing, the combination of Syed and Asveren teaches prioritizing the offeror' s candidate list based on the reachable list, but does not explicitly teach wherein prioritizing the offeror's candidate list based on the reachable list comprises giving addresses with prefixes matching prefixes in the reachable list a highest priority.
However, Coffell does teach wherein prioritizing the offeror's candidate list based on the reachable list (L1) comprises giving addresses with prefixes matching prefixes in the reachable list a highest priority (L3); (Coffell: [0099-0102, Fig. 7] "At step 715, the node reads its configured summary [reachable] addresses into a list...that list is referred to as list "L2". At step 720, the node orders the items in summary address list L2 according to a priority. In one or more embodiments, the items are ordered according to priority of address prefix length, from longest to shortest, internal or external. At step 725, the first item is selected from the ordered summary address list L2. At step 730, the selected summary address list item is compared to the reachable addresses in reachable address list L1, and all unmarked matching addresses in list L1 that match the selected summary address item are identified at step 735. A "matching" address is one that matches the reachability class (internal or exterior) and the prefix or address specified in the summary address list item...At step 740, a determination is made as to whether any matching address(es) in list L1 were identified at step 735...If any matching address(es) are found at step 740, a list (designated list "L3 "in FIG. 7) containing those matching address(es) is created at step 752" where it is interpreted L3 contains reachable addresses ordered by priority).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Syed and Asveren to include the teachings of Coffell in order to prioritize a reachable candidate list by prefix (Coffell: [0099-0102]).

Regarding Claim 16, The non-transitory computer-readable medium of claim 15, the combination of Syed, Asveren, and Coffell teaches further comprising: periodically (i.e. after reachable time expires) probing addresses (solicitation message) in the reachable list to determine if each of the addresses is reachable: (Syed: [0051, Fig. 6] "The entry remains in the reachable state for the predetermined reachable time, as indicated by step 523, and once the time has expired, the process passes to step 525 where a decision is made as to whether the state of the entry should proceed to the "advanced probe" state at step, 527 or proceed to the "stale" state at step 519. If the "advanced probe" state is selected, a neighbor solicitation message is sent to the neighbor at step 529");
if the address is reachable, then keeping the address in the reachable list;  (Syed: [0051, Fig. 6] "The process waits for a response to the neighbor solicitation at step 531, and if a solicited neighbor advertisement is received, the state of the entry changes from "advanced probe" to "reachable" at step 511");
if the address is not reachable, then skipping the address.  (Syed: [0051, Fig. 6] "On the other hand, if no solicited neighbor advertisement is received, nor any other indication that the neighbor is reachable, the neighbor solicitation message may be resent and a response awaited a certain number of times as indicated by step 533, where "y" can have any value. If, after the last attempt, no response is received, the entry is deleted and the process passes to the "No Entry Exists" state as indicated at step 501").

Regarding Claim 17, The non-transitory computer-readable medium of claim 15, the combination of Syed, Asveren, and Coffell teaches further comprising: transferring the at least one address selected from the prioritized offeror's candidate list.  (Asveren: [Col. 14, Lines 17-27, Fig. 4] "In step 436, SBC 330 generates SIP 18X response message 440 in response to the SIP Invite message 410. The SIP 18X response message 440 includes SDP answer message 442 which is the answer to SDP offer message 412. The SDP answer message 442 includes the following ICE attributes: Candidate-1: SBC-O-Proxy, Candidate-2: SBC-P-Proxy, Username-T, Password-T. The Candidate-1: SBC-O-Proxy attribute identifies a first candidate source IP address and port number pair upon which the recipient should perform connectivity checks for establishing a data session with SBC 330").
The rational and motivation for adding this teaching of Asveren is the same as for Claim 15.

Regarding Claim 18, The non-transitory computer-readable medium of claim 15, the combination of Syed, Asveren, and Coffell teaches wherein the communication session request comprises a SIP INVITE message. (Asveren: [Col. 25, Lines 63-67, Fig. 11A] " The first initial offer message may be, and in some embodiments is, a SIP Invite message including a SDP offer message including ICE candidate addresses for establishing a data/media session").
.

Claims 5, 12, and 19 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (hereafter Syed) US Patent Publication 2007/0280135 A1 in view of Asveren, et al. (hereafter Asveren) US Patent 10819755 B1, and Coffell, et al. (hereafter Coffell) US Patent Publication 2004/0085961, and in further view of Chavez et al. (hereafter Chavez) US Patent Publication 2016/0212192 A1.

Regarding Claim 5, The method of claim 1, the combination of Syed, Asveren, and Coffell does not explicitly teach wherein transferring the answerer's candidate list comprises transferring the answerer's candidate list in a SIP 200 OK message. 
However, Chavez does teach wherein transferring the answerer's candidate list comprises transferring the answerer's candidate list in a SIP 200 OK message.  (Chavez: [0026] " the one or more rules can include a rule that defines the type of SIP Provisional Response message to send based on a communication address of a sender of the first SIP 200 OK message (i.e., based a list of addresses associated with non-human entities 130)").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Syed, Asveren, and Coffell to include the teachings of Chavez in order to use a SIP 200 OK message for answering session requests (Chavez: [0026]).

Regarding Claim 12, The device of claim 8, the combination of Syed, Asveren, and Coffell does not explicitly teach wherein the transceiver is configured to transfer the answerer's candidate list in a SIP 200 OK message. 
 wherein the transceiver is configured to transfer the answerer's candidate list in a SIP 200 OK message.  (Chavez: [0026] " the one or more rules can include a rule that defines the type of SIP Provisional Response message to send based on a communication address of a sender of the first SIP 200 OK message (i.e., based a list of addresses associated with non-human entities 130)").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Syed, Asveren, and Coffell to include the teachings of Chavez in order to use a SIP 200 OK message for answering session requests (Chavez: [0026]).

Regarding Claim 19, The non-transitory computer-readable medium of claim 15, the combination of Syed, Asveren, and Coffell does not explicitly teach further comprising: transferring the answerer's candidate list in a SIP 200 OK message.  
However, Chavez does teach further comprising: transferring the answerer's candidate list in a SIP 200 OK message.  (Chavez: [0026] " the one or more rules can include a rule that defines the type of SIP Provisional Response message to send based on a communication address of a sender of the first SIP 200 OK message (i.e., based a list of addresses associated with non-human entities 130)").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Syed, Asveren, and Coffell to include the teachings of Chavez in order to use a SIP 200 OK message for answering session requests (Chavez: [0026]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/R.L.S/Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416